EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In claims 1 and 10-11, [[the limitations in double brackets]] have been replaced by the underlined limitations.
 1.	A vibration wave motor, comprising:
a vibrator including an electrical-mechanical energy conversion element and an elastic member that includes a rectangular portion and at least two extending portions;
	a contact member in contact with the elastic member; and 
a supporting member that includes a plurality of [[the protrusions]] protrusions, and that includes a plurality of projections in contact with the rectangular portion and [[the extending portions]] the at least two extending portions to supports the vibrator,
wherein the plurality of projections of the supporting member is loosely fitted to the rectangular portion of the elastic member so as to be movable along a direction in which the vibrator is pressed toward the contact member, and [[the protrusions]] the plurality of protrusions selectively supports a node of a vibration of the vibrator.

10.	The vibration wave motor according to claim 1, further including another vibrator, 
wherein the vibrator and aid another vibrator are arranged to sandwich [[the single contact member]] the contact member, and 
wherein the vibrator and said another vibrator are respectively pressed by two pressing members, and a pressing force is applied to the two pressing members by a tensile spring.

11.	The vibration wave motor according to claim 10, wherein the vibrators [[drives]] drive the contact member having a beam shape linearly.

Drawings
The drawings were received on 1 April 2022.  These drawings are acceptable.
Specification
The new title was received on 1 April 2022.  This title is acceptable.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-2, 4-5 and 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibration wave motor, comprising, inter alia, a supporting member that includes a plurality of protrusions, and that includes a plurality of projections in contact with the rectangular portion and the at least two extending portions to supports the vibrator, wherein the plurality of projections of the supporting member is loosely fitted to the rectangular portion of the elastic member so as to be movable along a direction in which the vibrator is pressed toward the contact member, and the plurality of protrusions selectively supports a node of a vibration of the vibrator.
Claims 2, 4-5 and 7-13 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





23 April 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837